BREAUX, C. J.
An indictment was found against the defendant in this ease charging him, in due form, with having shot one Charles Rice with a pistol with intent to murder.
He waived arraignment, and pleaded not guilty.
He was tried. The jury by whom he was tried found him guilty of willfully and feloniously shooting with intent to' kill.
He was sentenced to imprisonment in the state penitentiary for 10 years.
The record does not show that a bill of exception was taken, no motion in arrest of judgment, no motion for a new trial made, nor any assignment of errors filed. There is nothing before us to review on appeal.
It is therefore ordered, adjudged, and decreed that the verdict and sentence are affirmed.